
	
		II
		Calendar No. 464
		110th CONGRESS
		1st Session
		S. 2293
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Lott (for himself,
			 Mr. Grassley, Mr. Kyl, Mr.
			 Smith, Mr. Bunning,
			 Mr. Crapo, Mr.
			 Roberts, Mr. Hatch,
			 Ms. Snowe, and Mr. Ensign) introduced the following bill; which was
			 read the first time
		
		
			November 2, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the individual alternative minimum tax, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Individual Alternative Minimum Tax
			 Repeal Act of 2007.
		2.Repeal of individual alternative minimum
			 tax
			(a)In generalSection 55(a) of the Internal Revenue Code
			 of 1986 (relating to alternative minimum tax imposed) is amended by adding at
			 the end the following new flush sentence:
				
					For purposes of this title, the
				tentative minimum tax on any taxpayer other than a corporation for any taxable
				year beginning after December 31, 2006, shall be
				zero..
			(b)Modification of limitation on use of credit
			 for prior year minimum tax liabilitySubsection (c) of section 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended to read as follows:
				
					(c)Limitation
						(1)In generalExcept as provided in paragraph (2), the
				credit allowable under subsection (a) for any taxable year shall not exceed the
				excess (if any) of—
							(A)the regular tax liability of the taxpayer
				for such taxable year reduced by the sum of the credits allowable under
				subparts A, B, D, E, and F of this part, over
							(B)the tentative minimum tax for the taxable
				year.
							(2)Taxable years beginning after
				2006In the case of any
				taxable year beginning after 2006, the credit allowable under subsection (a) to
				a taxpayer other than a corporation for any taxable year shall not exceed 90
				percent of the regular tax liability of the taxpayer for such taxable year
				reduced by the sum of the credits allowable under subparts A, B, D, E, and F of
				this
				part.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			3.One-time
			 estimated tax safe harbor for alternative minimum tax liabilityFor purposes of any taxable year beginning
			 in 2006, in the case of any individual with respect to whom there was no
			 liability for the tax imposed under section 55 of the Internal Revenue Code of
			 1986 for the preceding taxable year—
			(1)the tax shown on
			 the return under section 6654(d)(1)(B)(i) of such Code shall be reduced (but
			 not below zero) by the amount of tax imposed by such section 55 shown on the
			 return,
			(2)the tax for the
			 taxable year under section 6654(d)(2)(B)(i) of such Code (before multiplication
			 by the applicable percentage) shall be reduced (but not below zero) by the tax
			 imposed by such section 55, and
			(3)the amount of tax
			 for the taxable year for purposes of section 6654(e)(1) of such Code shall be
			 reduced (but not below zero) by the amount of tax imposed by such section
			 55.
			
	
		November 2, 2007
		Read the second time and placed on the
		  calendar
	
